DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/10/2021.
Response to Amendment
The Amendment filed 10/04/2021 has been entered. Claims 1-11, and 13-17 remain pending in the application.  
Claim Objections
Regarding claim 1, in page 3, lines 6-7, which recites in part: “at least at least one flange hole” appears to be a typo.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiker (WO 0101033 A1), hereinafter referred to as "Reiker") in view of Nuernberger et al. (US 20090250573), hereinafter referred to as "Nuernberger", and in view of Lee (KR 970006254 Y1, hereinafter referred to as "Lee").
Regarding Claim 1, Reiker discloses an electrical box ceiling telescoping mounting bar assembly brace (Figs 1 and 2, mounting assembly 10) comprising: i. a first sliding bar  (Figs 1 and 2, first member 18) having a first end (end of 18, Fig. 2) that encloses a first end of a second sliding bar (Figs 1 and 2, second member 20) to create a telescoping mounting bar assembly (Fig. 4, members 18 and 20 together) with an open side (Fig. 2, open side is side with opening through members 18 and 20 pointing away from page, of which the electrical box 30 is mounted therethrough) of said telescoping mounting bar assembly  (Figs 1 and 2, members 18, 20);  ii. said mounting bar assembly (18 and 20) being configured to enable installation of said mounting bar assembly (18 and 20) between two ceiling tiles (Reiker teaches joists or the like (abstract), thus although ceiling tiles are not specifically discussed, but joists would be considered similar to tiles as well) ; iii. an electrical box (Figs 1 and 2, junction box 30) facing said open side (Figs 1-4, 30 facing open side of 18 and 20) of said telescoping mounting bar assembly (18 and 20) and being mounted to a slider (Fig. 1, slider 24) located completely within (Figs 1, 2, 5; slider 24 completely within 18 and 20) said telescoping mounting bar assembly (18 and 20) that is configured to slide in said open side of said first sliding bar (18) within said mounting bar assembly (18 and 20); iv. said slider (24) having a plurality of screw holes (Figs 1, 2, 4, 5; holes for 32) that are configured to affix said electrical box (30) to said telescoping mounting bar assembly (18 and 20); 
However, Reiker fails to disclose v. said first sliding bar and said second sliding bar each having a second end that has a plurality of bend lines and a plurality of embossed screw holes;
However, Nuernberger teaches v. said first sliding bar (Fig. 2, section 25A) and said second sliding bar (Fig. 2, section 25B) each having a second end that has a plurality of bend lines (Fig. 1, bend lines 65, 67) and a plurality of screw holes (Fig. 2 shows at least 4 screw holes at each fastening flap 63) that are configured to enable installation of said telescoping mounting bar assembly to said ceiling tiles wherein said ceiling tiles have different thicknesses ([0021] describes that the fastening flaps 63 can be bent along different bend lines 65, 67 depending on the desired depth of the electrical box 21 relative to the front face of the wall framing). However, Nuernberger fails to disclose screw holes as being embossed screw holes.  Lee teaches of forming an embossed screw hole and screw configured to mount an object (car stereo) to car body; English translation copy in page 2 at lines 26-28 of Lee describe of a support portion 21 having a screw hole 21a protruding by embossing.  It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Nuernberger by Lee because the embossed screw hole structure together in combination with the screw and lock nut 24 as taught by Lee would improve upon the fastening tightness of the installed assembly and thereby prevent loosening of the installed assembly as described in page 1 of English translation copy of Lee.  Thus, the rationale to combine Lee with Nuernberger comes from a direct motivation for improving upon fastening tightness of threaded fastener over time of the installed assembly being mounted to ceiling tiles. 
Furthermore, It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Reiker by Nuernberger based on the rationale as expressly described in [0021] of Nuernberger explaining that the fastening flaps 63 can be bent along different bend lines 65, 67 depending on the desired depth of the electrical box 21 relative to the front face of the wall framing, thus by adopting the multiple bending lines features at ends of sliding bars of Nuernberger, modified Reiker can be improved to accommodate different desired depths of the electrical box relative to the front face of the wall framing. 
Meanwhile, Reiker further discloses:  b. said electrical box (30) comprising: i. a bottom wall (Fig. 1, bottom 62) with a plurality of bottom wall screw holes (Figs 1, 2, 50 and 51,  screw holes 70, 72, 78) that are configured to affix said electrical box (30) to said slider (24, 670) through said open side; ii. a side wall (Fig. 6, wall 168) that surrounds and is connected to said bottom wall (172) on a first end; iii. a cavity formed by said bottom wall and said side wall (Figs 3, 4, 6 shows cavity inside junction box 30, 130); iv. an upper lip extending from a second end of said side wall with two toward facing flanges and said upper lip two outward facing flanges being parallel to said bottom wall and extending outward from said cavity (Figs 50 and 51 together in combination with specification in page 30, lines 7-9 describes that even though previously described junction box 472 is illustrated in Figure 50, it is to be understood that junction box 680 shown in Figures 55 and 56 may be substituted therefore.  As a result, Reiker discloses of (inward facing) ear 458, 468 that can be substituted by outward facing flanges/ external ears 686 of Figs 55 and 56, and the connecting portion of 686 to the side wall of the junction box can be interpreted as being the upper lip; 686 is parallel to bottom wall of box and extending outward); v. a rear of said electrical box is configured to face said open side of said telescoping mounting bar assembly (Figs 3 and 5, back wall of box 30, 130 is facing open side of 18, 20);  vi. said upper lip two outward facing flanges (ear 458, 468 substituted by external ear 686,  specification in page 30, lines 7-9, Figs 55 and 56)  each having at least one flange hole that are aligned with holes in said slider (Figs 50 and 51, bolt 506 go through flange hole aligned with hole of slider 670), and vii. at least two screws that pass from each of said upper lip through said at least two flange holes (Fig. 50, two bolts 506 pass through ear through , through said open side of said telescoping mounting bar assembly (Fig. 51 shows open side of 18 and 20) and into said slider whereby pulling said slider within said telescoping mounting bar assembly to clamp said electrical box to said telescoping mounting bar assembly (Figs 50 and 51).

Regarding Claim 2, Reiker fails to disclose wherein said screw holes have an elongated shape. However, Nuernberger discloses wherein said screw holes have an elongated shape (Figs 3 and 9, screw/fastener hole 117 has elongated shape).
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the screw hole structure of Reiker by Nuernberger based on the rationale that more tolerance is achieved by having an elongated shaped screw hole to accommodate different screw offsets.

Regarding Claim 3, Reiker discloses wherein said electrical box is configured to accept an electrical box for mounting a ceiling fixture (page 12 of specification, lines 6-8, junction box 30 for mounting a fixture such as a ceiling fan, and the like).

Regarding Claim 4, Reiker discloses wherein at least one second end of said first sliding bar and said second sliding bar have a pre-installed screw (Fig. 40, end of support member 354 has preinstalled screw at mounting plate 356, see also Figs 10 and 44).

Regarding Claim 5, Reiker discloses wherein said electrical box further includes a plurality of knockout holes that are configured for electrical wires.  (Fig. 2, punch-out 64).

Regarding Claim 6, Reiker fails to disclose further includes screws of different sizes to enable said electrical box to slide to different positions on said slider, whereby enabling alignment of the screw holes on the flange, or the screw tab or the slider. However, Nuernberger discloses further includes screws of different sizes to enable said electrical box to slide to different positions on said slider, whereby enabling alignment of the screw holes on the flange, or the screw tab or the slider (referring to [0030] and Fig. 5, based on the overall teachings of importance to achieve dimensions 217 and overall bracket/box depth 215, selection of size of the screw becomes important when considering its corresponding effect on planes P1, P2, and P3 as described in [0026]; notice end of screw/fastener 121 abutting spring member 181, biasing the jaws, see also [0029] for details; in other words, a longer screw may cause larger angled P1, etc, and a smaller diameter screw may shift position vertically downward to shift angle for P1, etc.). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the screw sizes of Reiker by Nuernberger based on the rationale that because Nuernberger recognizes the effect of different sizes of screws on planes P1, P2, and P3, see [0026] and [0039] of Nuernberger, so as to achieve dimensions 217 and overall bracket/box depth 215, thus motivation arises to combine such teachings from Nuernberger to modify Reiker. 

Regarding Claim 10, Reiker fails to disclose wherein said plurality of bend line corresponds to a distance between a top of said electrical box and said plurality of bend lines. However, Nuernberger discloses wherein said plurality of bend line corresponds to a distance between a top of said electrical box and said plurality of bend lines ([0021]: the fastening flaps 63 can be bent along different bend lines 65, 67 depending on the desired depth of the electrical box 21 relative to the front face of the wall framing; which means that after bending along a specific bend line, the final desired depth can be achieved of 21 relative to front face).  It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Reiker by Nuernberger based on the same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity. 

Regarding Claim 13, Reiker disclose wherein said electrical box is a light fixture, a ceiling fan, a smoke detector or a fire alarm (specification in page 4, line 2-3 recites: “A slide brace extendible between joists or the like dependingly supports a ceiling fan or other fixture.”; abstract discusses mounting assembly affixed between joists or the like to support a fixture. A junction box can be attached to the fixture; due to alternatively language of “or” used in above limitation, thus only one element from several alternatives is required).

Regarding Claim 14, Reiker disclose wherein said first sliding bar and said second sliding bar are intersecting boxes (specification in page 31, lines 7-8 recites “Figure 61 illustrates support members 352, 354 which are essentially rectangular in cross-section and a nesting one within the other.”)

Regarding claim 15, Reiker discloses wherein said electrical box (Figs 50 and 51, junction box 496) with said slider (Figs 50 and 51, inverted C-channel) are movable along said mounting bar assembly (first and second members 352, 354) with said at least two screws passing from each of said upper lips through said at least two flange holes, through said open side and into said slider (Fig. 50, two bolts 506 pass through ear through holes; Fig. 51 shows open side of 18 and 20).

Regarding claim 16, Reiker discloses wherein said electrical box (Figs 50 and 51, junction box 496) further includes at two holes in said bottom wall of said electrical box (Fig. 50, two holes for 506) and two corresponding holes in said slide (Figs 50 and 51, threaded aperture 682, 684 formed in c-channel 670) thereby allowing fasteners to pull said slider into said telescoping mounting bar assembly and electrical box to clamp said electrical box to said telescoping mounting bar assembly (Because claim 16 belongs to an apparatus claim of an electrical box ceiling telescoping mounting bar assembly brace, rather than a method of using the electrical box ceiling telescoping mounting bar assembly brace, as a result, as best understood by Examiner, it appears that “wherein a location of said electrical box is moved and secured by loosening and tightening said fasteners within said electrical box” are recited steps of using electrical box ceiling telescoping mounting bar assembly brace, but do not explicitly recite any express structural limitations for the electrical box ceiling telescoping mounting bar assembly brace itself. As a result, the electrical box ceiling telescoping mounting bar assembly brace as taught by Reiker at least inherent meets the above limitations.  

Regarding claim 17,  Reiker discloses wherein a location of said electrical box is moved and secured by loosening and tightening said fasteners within said electrical box (Because claim 17 belongs to an apparatus claim of an electrical box ceiling telescoping mounting bar assembly brace, rather than a method of using the electrical box ceiling . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reiker (WO 0101033 A1), hereinafter referred to as "Reiker") in view of Nuernberger et al. (US 20090250573, hereinafter referred to as "Nuernberger") in view of Lee (KR 970006254 Y1, hereinafter referred to as "Lee", as applied to claim 1 above, and further in view of Karp et al. (US 4723747, hereinafter referred to as “Karp”). 

Regarding Claim 7, Reiker fails to disclose wherein said upper lip has a plurality of hammer tabs.  However, Reiker in view of Karp teaches wherein said upper lip has a plurality of hammer tabs (Karp describes in col. 3, line 64 – col. 4, line 1:  “A single tap with a hammer of the tabs T into the joist followed by a securing nail is all that is required to mechanically mount the fixture.”; col. 2, lines 63-64 describes of (hammer) tabs T with integral barbs B; Fig. 6 shows triangular shaped barbs B.   Meanwhile, Reiker teaches upper lip for the electrical box (Figs 50 and 51 together in combination 
However, the hammer tabs taught by Karp is disposed on ends of hanger bars and not on the upper lip of the electrical box.  Nevertheless, based on MPEP 2144.04 teaching of legal precedent as source of supporting rationale under “rearrangement of parts”, Examiner submits that the particular placement or rearrangement of hammer tabs on the upper lip would be an obvious matter of design choice.  As a result, Reiker  as modified by Nuernberger, Lee, and Karp teach wherein said upper lip has a plurality of hammer tabs.  Thus, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to add the hammer tabs (tabs T) with integral (triangular) barbs B taught by Karp to the upper lip of the electrical box of Reiker for facilitating a quick-and-easy temporary mounting of the electrical box onto a joist or drop ceiling hanger/tile using a hammer.   Furthermore, Karp is of analogous art and directed to teaching an extensible bar hanger assembly designed to support recessed lighting fixture in a ceiling. 

Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiker (WO 0101033 A1), hereinafter referred to as "Reiker") in view of Nuernberger et al. (US 20090250573, hereinafter referred to as "Nuernberger") in view , as applied to claim 1 above, and further in view of Gretz (US 7355118, hereinafter referred to as “Gretz 118”). 

Regarding Claim 8, Reiker and Nuernberger fails to disclose or teach wherein said plurality of bend lines include adjacent indicia.  However Gretz 118 teaches wherein said plurality of bend lines include adjacent indicia (Fig. 13, indicia 126 adjacent to bend lines 124A, 124B, 124C at end flange 44). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the combined inventions of Reiker, Nuernberger, and Lee using Gretz 118 based on rationale that it is common sense that having sufficient description in the form of indicia (adjacent to bend lines) corresponding to given thickness of different ceilings would prevent mistakes and ensure correctness during installations. In addition, any re-bending of additional bend lines causes damage or distortion to the overall structure of the end flange, and thus should be avoided if possible.  Gretz 118 is of analogous art directed to an adjustable mounting bar and electrical box assembly for hanging a light fixture, fan, or other electrical device from a ceiling.

Regarding Claim 9, Reiker and Nuernberger fails to disclose or teach wherein said indicia is markings of  3/4", 1" and 1-1/2" . However, Gretz 118 teaches wherein said indicia is markings of  3/4", 1" and 1-1/2"   (Gretz, Fig. 13, indicia 126 markings are of  3/4", 1" and 1-1/4").  

Regarding Claim 11, Reiker and Nuernberger fails to disclose or teach wherein there are at least three bend lines.  However, Gretz 118 teaches wherein there are at least three bend lines (Gretz: Fig. 13, three bend lines 124A, 124B, 124C at end flange 44). 

Regarding Claims 9 and 11, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the combined inventions of Reiker, Nuernberger, and Lee using Gretz 118 based the same rationale as previously discussed for claim 8.
OR01-14UbBoxPage 13 of 18
Response to Arguments
Applicant's arguments alongside amendments submitted on 10/04/2021 have been fully considered and found to be persuasive with respect to Nuernberger being as primary reference. However, primary reference Reiker replaces Nuernberger in 35 USC 103 rejections of pending claims herein. As a result, the previous arguments are hereby rendered moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Legrand 3 3/4" Round Old Work Ceiling Box discloses a ceiling box with flanges, upper lips and flange holes.  Gretz US 9735557 and Gretz 6967284 discloses an electrical box hanger assembly for hanging electrical fixture with bend lines at ends of end plates.  Borbolla CA 2619115C discloses an adjustable electrical box hanger bar assembly. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DING Y TAN/Examiner, Art Unit 3632     

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632